Exhibit 10.23

SECOND AMENDMENT TO DISTRIBUTION AGREEMENT

THIS SECOND AMENDMENT TO DISTRIBUTION AGREEMENT (this “Amendment”), dated
April 27, 2006, effective July 31, 2005, is made by and between Diversified
Apparel Resources, LLC f/k/a Commerce Clothing Company, LLC (“Diversified”), a
California limited liability company with its principal executive offices at
5804 East Slauson Avenue, Commerce, California 90040 and Cygne Designs, Inc., a
Delaware corporation (“Cygne”), having its principal executive office at 11 West
42nd Street, New York, New York 10036.

RECITALS

A. Diversified and Cygne previously entered into a Distribution Agreement dated
July 31, 2005, as amended on December 9, 2005 (the “First Amendment”)
(collectively, the “Agreement”) providing for the provision by Diversified of
certain distribution services for Cygne under the terms and conditions set forth
in the Agreement.

B. The parties desire to amend certain provisions of the Agreement and
incorporate this Amendment therein.

C. Except as otherwise set forth herein, any terms used but not defined herein
shall have the meanings assigned to them in the Agreement.

NOW, THEREFORE, and in consideration of the mutual promises, covenants,
representations and good and valuable consideration set forth herein, the
adequacy of which is hereby acknowledged, the parties hereto agree as follows:

1. Amendment. Diversified and Cygne hereby agree that during the Amendment Term
(as defined in the First Amendment), the Agreement shall be amended as follows:

(a) Section 6(g) is hereby deleted in its entirety and replaced with the
following:

(g) Inventory. On the last day of each month during the Amendment Term,
Diversified shall invoice Cygne for all inventory that Diversified has on hand
at the end of the month and which Cygne intends to ship to its customers in the
subsequent month (the “Inventory”). Title to the Inventory shall transfer to
Cygne upon Diversified’s invoicing of such Inventory.

2. Except as expressly amended by this Amendment, the Agreement shall remain in
full force and effect in accordance with its terms.



--------------------------------------------------------------------------------

3. This Amendment may be executed in two or more counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument. For purposes hereof, a facsimile copy of this Amendment,
including the signature pages hereto, will be deemed to be an original.
Notwithstanding the foregoing, the parties will deliver original execution
copies of this Amendment to one another as soon as practicable following
execution thereof.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

CYGNE DESIGNS, INC. By:  

/s/ Bernard Manuel

Name:   Bernard Manuel Title:   President DIVERSIFIED APPAREL RESOURCES, LLC By:
 

/s/ Hubert Guez

Name:   Hubert Guez Title:   Chief Executive Officer

 

2